 

EXHIBIT 10.43

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between HSBC Bank
USA, N.A. (the "Assignor") and Citibank, N.A. (the ''Assignee"). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”'). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

l.

Assignor:

HSBC Bank USA, N.A._______

 

 

 

2.

Assignee:

Citibank, N.A.______________

 

 

 

3.

Borrowers:

Analogic Corporation and certain Foreign Subsidiary Borrowers

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the

Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of November 23, 20 I 5 among Analogic Corporation,
the Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto

PUBLIC

--------------------------------------------------------------------------------

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of

Commitment/Loans for all

Lenders

 

Amount of Commitment/Loans

Assigned

 

Percentage Assigned of

Commitment/Loans

$

100,000,000.00

 

$

15,000,000.00

 

%

15.00

$

 

 

$

 

 

%

 

$

 

 

$

 

 

%

 

 

[g201709261701300935571.jpg]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[g201709261701300955572.jpg]

 

 

Effective Date: Aug, 25, 2017 Assignor HSBC Bank USA, N.A. By: Elise Russo,
Senior Vice President Assignee Citibank, N.A. By: W. Scott McKechnie, Senior
Vice President Consented to and Accepted: JPMORGAN CHASE BANK, N.A.. as
Administrative Agent and Issuing Bank By: Title: Mellissa Francis Associate
Consented to: ANALOGIC CORPORATION By: Title:

PUBLIC

--------------------------------------------------------------------------------

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of

Commitment/Loans for all

Lenders

 

Amount of Commitment/Loans

Assigned

 

Percentage Assigned of

Commitment/Loans

$

100,000,000.00

 

$

15,000,000.00

 

%

15.00

$

 

 

$

 

 

%

 

$

 

 

$

 

 

%

 

 

Effective Date: ________,20

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[g201709261701301235573.jpg]

Effective Date: ,20 Assignor HSBC Bank USA, N.A. By: Elise Russo, Senior Vice
President Assignee Citibank, N.A. By: W. Scott McKechnie, Senior Vice President
Consented to and Accepted: JPMORGAN CHASE BANK, N.A.. as Administrative Agent
and Issuing Bank By: Title: Consented to: ANALOGIC CORPORATION By: David
Flanagan Title: Vice President

 

 

PUBLIC

--------------------------------------------------------------------------------

 

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

 

1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 